IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0044
                              Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM D. DODSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.



      A defendant appeals his conviction. AFFIRMED.



      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                           2


VOGEL, Presiding Judge.

       Adam Dodson appeals his conviction following his guilty plea to domestic

abuse assault, in violation of Iowa Code section 708.2A(2)(c)1 (2016). Dodson

claims his counsel was ineffective in failing to file a motion in arrest of judgment

challenging Dodson’s guilty plea.

       I.     Background Facts and Proceedings

       On December 13, 2016, the State charged Dodson with domestic abuse

assault.    Dodson agreed to plead guilty, and the State agreed to make a

sentencing recommendation that Dodson be sentenced to 240 days in jail, with

all but seven days suspended. The written plea agreement also contained a

provision that read: “Upon a conviction of domestic assault in violation of Iowa

Code section 708.2A, I shall not possess, ship, transport, or receive a firearm,

offensive weapon, or ammunition.”        There was an “X” next to this provision;

several other provisions also contained an “X” next to them. Dodson signed the

plea agreement.

       The district court accepted Dodson’s guilty plea and sentenced him

consistently with the State’s recommendation. Additionally, the court issued a

no-contact order that disallowed Dodson from possessing firearms.

       Dodson appeals.




1
  Iowa Code section 708.2A(2)(c) provides: “On a first offense of domestic abuse
assault, the person commits: . . . (c) An aggravated misdemeanor, if the domestic abuse
assault is committed with the intent to inflict a serious injury upon another, or if the
person uses or displays a dangerous weapon in connection with the assault.”
                                         3


       II.     Scope and Standard of Review

       We review ineffective-assistance-of-counsel claims de novo.         State v.

Clay, 824 N.W.2d 488, 494–95 (Iowa 2012).

       III.    Ineffective Assistance of Counsel

       Dodson asserts his counsel was ineffective in failing to file a motion in

arrest of judgment following his guilty plea. Dodson argues he was unaware his

guilty plea would result in a prohibition on the possession of firearms and claims

the record does not reflect who made the “X” mark next to that provision of the

written plea agreement.

       “In order to succeed on a claim of ineffective assistance of counsel, a

defendant must prove: (1) counsel failed to perform an essential duty; and (2)

prejudice resulted.” State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008). “Both

elements must be proven by a preponderance of the evidence. However, both

elements do not always need to be addressed. If the claim lacks prejudice, it can

be decided on that ground alone without deciding whether the attorney

performed deficiently.” Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001)

(citations omitted). It is permissible for defendants to raise claims of ineffective

assistance of counsel on direct appeal. State v. Straw, 709 N.W.2d 128, 132

(Iowa 2006).    However, when a claim of ineffective assistance of counsel is

raised on direct appeal, we will only decide the claim when the record is

adequate to do so. Id.

       Upon our review of the record, we conclude it is adequate to reject

Dodson’s claim of ineffective assistance of counsel. The record reflects Dodson

signed a written plea agreement that fully disclosed the relevant terms, including
                                        4


the firearms provision of which Dodson now claims he was unaware. As the

record demonstrates Dodson was fully advised, in writing, of the terms of his plea

agreement, he cannot show his counsel failed to fully advise him of the

consequences of his plea.        Accordingly, we deny Dodson’s ineffective-

assistance-of-counsel claim.    See Ledezma, 626 N.W.2d at 142 (citations

omitted).

       IV.    Conclusion

       Because we conclude Dodson did not show his counsel failed to perform

an essential duty, we deny his claim of ineffective assistance of counsel and

affirm his conviction.

       AFFIRMED.